DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application (e.g., claims 1-20) is in condition for allowance except for the following formal matters: 
In claim 12, the recitation “the vessel” should be changed to --the precursor vessel--.
In claim 13, line 1, the recitation “the precursor” should be changed to --the precursor vessel--.
In claim 14, line 7, the recitation “the precursor” should be changed to --the chemical precursor--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
2.         Claims 1-20, insofar as in compliance with the formal matter detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 14, and 18, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
processing system comprising: a carrier gas source (604) (See Fig. 1); a precursor vessel (See Fig. 16) selected from one or more of solid precursor (300) (Fig. 16, Col. 12, lines 10+) or a liquid precursor (452) (Figs. 17-18, Col. 12, lines 14+, and Col. 13, lines 1+); a deposition (ALD) chamber (114) (Col. 13, lines 15+); and a sample chamber (104) (Fig. 1), the sample chamber housing a quartz crystal microbalance (QCM) device (710) (Col. 23, lines 7+).
Sneh, however, fail to teach, among others, at least: a) the sample chamber downstream of the precursor vessel and upstream of the deposition chamber, as recited in independent claim 1; and b) the method steps of heating a vessel containing a chemical precursor to a temperature in a range of from about 10˚ C to about 6000 C; measuring a concentration of the chemical precursor within the precursor gas using a quartz crystal microbalance (QCM) device within a sample chamber, the precursor having a second precursor concentration, and the sample chamber having a temperature in a range of from about 10˚ C to about 30˚ C greater than the temperature of the vessel, as recited in independent claim 14; and c) a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing system, causes the processing system to perform operations of: heat a vessel containing a chemical precursor to a temperature in a range of from about 250 C to about 6000 C; measure a concentration of the chemical precursor within the precursor gas using a quartz crystal microbalance (QCM) within a sample chamber, the sample chamber having a temperature in a range of from about 100 C to about 300 C greater than the temperature of the vessel; and deposit a film on the substrate, as recited in independent claim 18; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.

Conclusion 
3.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 25, 2022